Citation Nr: 0207520	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-29 117	)	DATE
	)
	)
                        
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to recognition as the 
veteran's surviving spouse for the purpose of entitlement to 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  The veteran passed away in November 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 administrative rating decision 
from the Manila, Republic of the Philippines Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 1999 the Board determined that the appellant was not 
entitled to recognition as the surviving spouse of the 
veteran.  

In November 2001 the United States Court of Appeals for 
Veterans Claims (CAVC) vacated and remanded the Board's July 
1999 decision in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The Board notes that the RO denied the appellant's claim for 
death benefits in February 1962 based on her lack of status 
as a recognized surviving spouse of the veteran.  This 
determination became final.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 1991) 
applies to the reopening of claims that were disallowed for 
any reason, including those claims for establishing status as 
a claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).  




In light of this holding it appears that even claims for 
basic eligibility that have previously been finally denied 
must first meet the new and material evidence requirement 
before that claim can be reopened.  

In this regard, the Board notes that, in accordance with 
CAFC's ruling in Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), it is obligated to address the issue of new and 
material evidence even though the RO did not consider this 
issue.  Hence, the issue has been recharacterized as set 
forth above.  

The Board's initial consideration of the issue of new and 
material evidence without first providing notice to the 
appellant will not prejudice the appellant because new and 
material consideration and merits consideration are issues 
that largely overlap with one another.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Furthermore, as 
will be discussed below, the issue of new and material 
evidence will be favorably decided.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In April 1999 the appellant submitted additional evidence (in 
the form a letter) pertaining to her appeal.  

The law previously required issuance of a supplemental 
statement of the case (SSOC) when additional pertinent 
evidence is received after a statement of the case (SOC) or 
the most recent SSOC has been issued.  38 C.F.R. § 19.31 
(2001).  In such instances, the law required that the case be 
referred to the RO for review and preparation of a SSOC 
unless this procedural right is waived by the veteran or 
representative, or the benefit sought on appeal is granted.  
38 C.F.R. §§ 19.37, 20.1304(c) (2001).  



However, effective February 22, 2002, the regulations as 
described above were amended to permit the Board to consider 
additional evidence without having to refer the evidence to 
the agency of original jurisdiction for initial consideration 
and without having to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099 (January 23, 2002) (to be codified at 
38 C.F.R. § 20.1304).  

The CAVC has held that where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998).  

It was specified that the changes described above are 
applicable to all claims pending as of the February 22, 2002 
effective date.  See 67 Fed. Reg. 3,099, 3,103-3,104.  
Therefore, it would appear that the Secretary has 
specifically instructed that the amended version of the 
regulation apply to claims pending before the Board on 
February 22, 2002.  Thus, the rule set out in Karnas for 
applying the more favorable law would appear to not be for 
application here.  

In the case at hand, the appellant's claim was pending on 
February 22, 2002; therefore, the amended regulations apply 
in this case.  67 Fed. Reg. 3,099.  Thus, the Board is 
permitted to consider the additional evidence in the first 
instance.  

Regardless, even under the previous law this evidence would 
not require referral or remand to the RO because the 
appellant's letter provided contentions which essentially 
duplicate her previous contentions.  See 38 C.F.R. §§ 19.37, 
20.1304(c).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In February 1962 the RO denied the appellant's claim for 
VA death benefits due to the fact that she did not meet VA's 
definition of a surviving spouse.  This claim was not timely 
appealed and became final.  

3.  The evidence submitted since the February 1962 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

4.  The evidence does not show that the appellant 
continuously cohabited with the veteran from the date of 
their marriage to the date of his death, or that the 
separation was due to the veteran's fault without the fault 
of the appellant.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1962 
determination wherein the RO determined that the appellant 
was not entitled to recognition as the surviving spouse of 
the veteran is new and material, and the appellant's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2001).  

2.  The legal requirements for recognition of the appellant 
as the surviving spouse of the veteran for purposes of VA DIC 
benefits have not been met.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In December 1945 the veteran submitted an application for 
compensation or pension in which he specified that he was 
single and had never been married.  The veteran's Notice of 
Separation from the United States Naval Service also noted 
that he was single.  His permanent address was listed as 
being in Miami, Florida.  

In June 1947 the veteran reported that he was married to the 
appellant.  This document indicated that the appellant was 
residing in the Philippines.  This document, as well as other 
contemporaneous correspondences, indicated that the veteran 
was residing in Miami, Florida at this time.  

In a "Statement Regarding Dependents" completed in July 1947, 
the veteran indicated that he was married and had a 5 month 
old child.  On a VA Form completed in October 1948, the 
veteran indicated that he and the appellant were married on 
March 27, 1946, but that they did not live together.  He 
reported that he had two children which were in her custody.  

The veteran specified that he had been married only once, and 
that the appellant had been married twice.  He appeared to 
indicate that he had been involved in a previous marriage; 
however, due to his apparent lack of knowledge about the date 
or name of the previous spouse, and given his report that he 
had only married once and his wife had married twice, it 
appears that he was referring to a previous marriage the 
appellant had been involved in.  He reported that the 
marriage ended when the unnamed spouse was killed in the 
service.  


In October 1948, the RO informed the veteran and the 
appellant that in light of the fact that they were not 
residing together, additional information explaining the 
circumstances of the separation would be required.  In 
November 1948, the appellant provided a statement explaining 
that they were separated because the veteran had been sent to 
the United States.  In November 1948, the RO also received a 
certified copy of a marriage contract which reflected that 
the veteran and the appellant were married on March 27, 1946.

In an affidavit dated in November 1948, the veteran swore 
that he was the spouse of the appellant and that he was 
living in Miami, Florida.  He explained that in March 1947 
his employer, the Army Transportation Corps., transferred him 
to the United States and that he went there in order to keep 
his job.  He stated that he was therefore separated from his 
spouse and two minor children in her custody, one of which he 
fathered and one of which was a child of the appellant from a 
previous relationship for which he became the adoptive 
father, until he was able to raise sufficient funds to send 
for them.  A similar contention was made by the appellant in 
a November 1948 affidavit.  

In an April 1949 statement the appellant asserted that she 
was unable to go with her husband to the United States due to 
financial difficulties.  She also contended that the veteran 
had not sent her any money over the past two months and that 
she had not heard from him during this time.  

In June 1949 the veteran reported to the Manila RO with 
Western Union receipts as proof of his continued 
contributions to the support of his wife and two minor 
children.  


In an August 1949 Social Service report it was noted that the 
veteran had been working ten hours per day in spite of his 
service-connected tuberculosis, as he was trying to save up 
enough money to get his wife and family to the United States 
with him.  

In a "Declaration as to Marital Status" received by the RO in 
September 1949, the veteran reported that he was married to 
the appellant but was not living with her.

In a statement signed in September 1951, the appellant 
mentioned that from February 1947, when the veteran left for 
the United States, until March 1951, he had been sending her 
a monthly allowance for her and the two children under her 
care and custody.  She stated that she considered the veteran 
to have abandoned her in light of the irregularity of his 
payments.  

In an affidavit signed in March 1952, the veteran indicated 
that since he began residing in the United States in 1947 he 
had not been able to afford the expense of traveling back to 
the Philippines or transporting his family to the United 
States and explained that he and the appellant were married 
but were separated by reason of finances rather than 
estrangement.  He stated that he provided her with a monthly 
allowance which was last paid in February 1952.  

In an April 1952 affidavit the appellant stated that she had 
not received a monthly allowance from the veteran since April 
1951, and had not received a payment for February 1952.  

In May 1952 the RO advised the veteran that action had been 
taken to pay a portion of his compensation to his "estranged 
wife" for the support of herself and his two minor children.  
It was noted that such action had been taken due to his 
failure to respond to their April 1952 communication on this 
issue.  

It was presumed that the lack of a response meant that he was 
not contributing to the support of his estranged wife and his 
two children.  

In November 1952 the RO reduced the veteran's evaluation for 
tuberculosis to 30 percent.  

In a letter received in February 1953 the appellant reported 
that the veteran had not written to her since 1951, and that 
she was only now receiving fifty dollars a month in payments 
from him.  The RO responded in February 1953 that she was 
receiving the maximum amount to which she was entitled.  

In a letter dated in May 1953, the appellant reported that 
she had not heard from the veteran since April 1951.

In a letter received in May 1954 the appellant noted that she 
had attempted to write the veteran on five occasions without 
a response.  

In November 1956, the veteran, who was still living in Miami, 
Florida, completed a "Disabled Veteran's Family Status 
Questionnaire," in which he indicated that he was married to 
the appellant and that he had two children who were living in 
the Philippines with her.  He remarked that he believed his 
wife was living with another man and requested that VA 
investigate.  He also stated that he would like to get a 
divorce but could not afford it.  

In August 1958 the appellant requested that the veteran be 
contacted so that she could question him as to why he 
abandoned his family.  

A death certificate reflects that the veteran passed away in 
November 1960.  The death certificate noted that he resided 
in Florida and that he was married, but did not specify to 
whom.  
On a VA Form 10-2065, Funeral Arrangements and Authorization, 
it was indicated that the veteran's wife, ES, wanted the 
veteran to be buried in Bay Pines, Florida.  There was no 
mention of the appellant on that form.

On a VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child, completed in 
November 1960, ES indicated that she was the veteran's widow.  
She reported that she had married the veteran in September 
1942 in Miami, Florida and was married to him until his death 
in November 1960.  She indicated that he had been previously 
married but could not provide any other information with 
respect to his reported prior marriage.  She noted that the 
veteran had two children living in the Philippines.

ES was asked on multiple occasions to provide proof of her 
marriage to the veteran.  She never was documented as 
responding to these requests.  

In January 1961, the RO also received a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by Widow or Child, from the appellant in which 
she indicated that she was the veteran's widow.

In October 1961, the appellant sent correspondence to the RO 
stating that she did not know ES and that the veteran had 
told her that he was single prior to their marriage in March 
1946.

In a November 1961 field investigation, the appellant, and 
her daughter, AMS, were deposed.  The appellant testified 
that she married the veteran in March 1946 and lived 
continuously with him until he left for the United Stated in 
February 1947, and was never divorced from him.  She reported 
that she was supposed to have gone to the United States with 
the veteran, and that her passport had been approved in this 
regard.  However, she reported deciding not to go due to the 
objections of her mother and sister.  

The appellant testified that since 1947 she had not remarried 
or had any children.  However, she reported living as the 
wife of BS from 1954 to 1958.  She reported introducing him 
to people as her cousin; however, she also noted that BS 
would introduce her as his wife at parties and dances.  She 
stated that she was regarded by BS's friends as his wife.  

The appellant reported living with ML from 1958 to 1960.  She 
reported having sexual relations with ML and that they made 
no attempt to conceal their relationship.  She reported not 
having to represent ML as her husband because their 
relationship was a matter of public knowledge where they 
lived.  She reported that she lived with ML in the same 
manner as other married couples would live, but for the fact 
that she was not legally married to ML.  

In a second deposition taken later in November 1961, the 
appellant stated that she began dating BS in 1953 or 1954 but 
that she did not start living with him until 1959.  She again 
reported that BS would introduce her as his wife, and that 
she made no attempts to conceal their relationship.  She 
reported taking pride in representing BS as her husband.  She 
reported separating from BS in 1960.  

The appellant's daughter, AMS, indicated that the appellant 
was her natural mother and that the veteran was her adoptive 
father but that she did not know her natural father.  She 
also stated that she did not know the veteran well as she was 
young when she and the appellant were separated from him.  
She stated that the appellant had not married anyone and had 
not given birth to any children since 1947.  

AMS reported that the appellant publicly lived with a man, 
BS, as his wife from approximately 1954 to 1958, and made no 
attempts to conceal that relationship.  She stated that their 
neighbors regarded the appellant and BS as husband and wife.  

The daughter stated that subsequently the appellant lived 
with another man, ML, as his wife although no legal marriage 
had taken place.  She reported that they were no longer 
living together.

In December 1961 additional depositions were taken from 
several individuals related to or otherwise acquainted with 
the appellant.  

In pertinent part, NG, reported that the appellant lived in 
his house for about two years as the wife of his half-
brother, BS.  He noted that the appellant and BS held 
themselves out to be husband and wife publicly and openly.  

BS indicated that he had lived with the appellant as her 
husband for approximately two years.  He reported that they 
regarded each other as spouses and that the relationship was 
open and public.  

CT testified knowing the appellant as being the wife of her 
uncle, BS, and that they lived together for almost two years 
before separating.  Other sources also confirmed that the 
appellant and BS lived together as husband and wife during a 
period ranging from 1957 to 1959.

In February 1962, the appellant was advised of the denial of 
her claim for death pension or DIC benefits due to the fact 
that she did not live continuously with the veteran from the 
date of her marriage to him until the date of his death.

In July 1963, the appellant submitted additional evidence 
consisting of several affidavits in support of her claim.  
Affidavits signed by the appellant, BS, ML, and CC all 
asserted that the appellant did not have an amorous 
relationship with either BS or ML, and did not live with 
either of them in a husband and wife relationship, and that 
she was merely a friend to both men.  



The appellant also asserted that she was interrogated and 
made to sign typewritten papers, which she "gladly signed" 
without knowing their contents.  She contended that these 
previous statements were entirely untrue.  

In August 1963, the RO issued to the appellant correspondence 
advising her that no change was warranted in the prior 
decision denying the claim for death benefits following 
consideration of the evidence presented.  It was explained 
that in 1961, in addition to the testimony of the appellant, 
the field investigator had also obtained the depositions of 5 
people who testified that the appellant had lived for several 
years in a husband and wife relationship with BS.  It was 
reasoned that the continuity of cohabitation with the veteran 
was considered to have been broken.  

In October 1963 the appellant contended that she had been 
made to sign a statement, not knowing its contents, in the 
belief that she would be granted benefits as a result.  

In October and November 1963, several affidavits were 
submitted in support of the appellant's claim including a 
joint affidavit signed by both of the appellant's children in 
which they attested that the appellant had never lived with 
and had no connection to BS.  In December 1963, the RO 
informed the appellant that the submitted evidence did not 
warrant any change in the previous decision.  

In February 1968 the appellant contended that the statement 
she gave to the VA field examiner in November 1961 was not 
true because the "said statement was not explained to me by 
the said examiner with the presents of two witnesses who can 
understand the said contents."  



In August 1971, the appellant requested reconsideration of 
her claim.  In January 1972 the appellant was informed by the 
RO that her claim for death benefits was denied because she 
was not living with the veteran at the time of his death and 
had lived with two different men while the veteran was still 
alive.  Several times thereafter the appellant requested 
reconsideration of the claim and was advised that the claim 
continued to be denied.

In May 1972 the appellant asserted that she never admitted to 
having lived as the wife of any man during the field 
investigation.  While acknowledging that she lived in the 
same house as BS and ML, she contended that they were both 
already married.  She concluded that the field examiner must 
have misunderstood her when she reported during the 
investigation that she lived in the same house as BS and ML.  
She also contended that her separation from the veteran was 
neither her fault nor the fault of the veteran, as he was 
stationed abroad.  

In December 1996, the appellant claimed entitlement to non-
service connected pension benefits and DIC benefits.  A 
formal claim form for such benefits was completed in March 
1997, at which time the appellant indicated that she was 
married to the veteran from March 1946 until his death in 
November 1960, and that she lived continuously with the 
veteran from the date of their marriage until the date of his 
death.  

In a July 1997 administrative decision, the RO determined 
that the marriage which took place between the appellant and 
the veteran in March 1946 may be deemed valid as she was 
unaware that the veteran had previously been married.  It was 
also determined that the appellant and the veteran did not 
continuously cohabit from the date of their marriage until 
the date of his death.  That determination was appealed.

In her September 1997 substantive appeal the appellant 
contended that the only reason she was separated from her 
husband was due to the fact that the veteran had to leave for 
the United States in order to work, and that she was not at 
fault for such separation.  She contended that their 
relationship continued during their separation, and that the 
alleged relationships with two other men was not true.  She 
contended that she never had any relationship with any man 
while she was separated from her husband.

A field examination report dated in May 1998 did not yield 
any significant information regarding the appellant's 
relationship with the veteran.  Although several witnesses 
were contacted, they knew little of that relationship and the 
appellant herself was not interviewed as she could not be 
located.

A deposition of the appellant was taken in July 1998.  She 
testified that following her marriage to the veteran in 1946, 
he left for the United States for treatment of his lung 
condition, and that she was supposed to follow him there.  
She stated that after the veteran left, he financially 
supported her and wrote to her to come to the United States.  

The appellant testified that she did not go to the United 
States because she was unschooled and did not know how to 
fill out a passport application, and because her family did 
not want her to go.  She stated that she lived with BS from 
1954 to 1958, and that the relationship then terminated.  She 
stated that the veteran was not aware of that relationship or 
the relationship with ML.  

The appellant testified that she and the veteran kept in 
contact through correspondence until his death in 1960, and 
that she did not remarry after his death.  In July 1998, the 
appellant's daughter was also interviewed but stated that she 
could not tell much about her mother's amorous relationships 
because she was too young.  

In a supplemental administrative decision issued in January 
1999, the RO determined that the marriage of the veteran and 
the appellant was deemed valid, but that the requirement of 
continuous cohabitation from the date of marriage to the date 
of the veteran's death had not been shown.

In February 1999 the appellant submitted another statement in 
which she acknowledged having affairs with BS and ML, but 
that it was not well known within the community that they 
were living together as husband and wife.  She asserted that 
her separation from the veteran was not her fault since it 
was the veteran who left the country, leaving her alone.  


Criteria

New and Material Evidence

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.



When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Recognition as a Surviving Spouse

Dependency and indemnity compensation (DIC) is a payment made 
by the VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. §§ 101(14), 1311 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.5(a)(1) (2001). 

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
Section 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in Sec. 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50 (2001).  

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. 
§ 3.1(j) (2001).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2001).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  

State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of 
fact in court decisions made during the life of the veteran 
on issues subsequently involved in the application of this 
section.  38 C.F.R. § 3.53(b) (2001).

A person seeking VA benefits must first establish by a 
preponderance of the evidence her status as a claimant.  See 
Holmes v Brown, 10 Vet. App., 38, 40 (1997); Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  

In the recent case of D'Amico v. West, 209 F.3d 1322 (Fed. 
Cir. 2000), the United States Court of Appeals for the 
Federal Circuit (CAFC) overruled previous decisions of the 
CAVC which held that the new and material standard under 
38 U.S.C.A. § 5108 did not apply to the reopening of claims 
that were denied for any reason, including claims originally 
disallowed because the veteran's status was not established.  
See Laruan v. West, 11 Vet. App. 80 (1998).  The D'Amico 
holding was limited to finding that the new and material 
standard applied to all claims to reopen, including claims 
previously denied based on lack of status.  It did not 
overrule the preponderance of the evidence standard.  It 
specifically stated that it was without jurisdiction to 
address whether the requirement of establishing status with a 
preponderance of the evidence was valid.  Therefore, the 
holding in D'Amico left intact prior case law that had 
applied this standard to initial disallowances of claims 
based on lack of status.  See D'Amico v. West, 209 F.3d at 
1327.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and supercedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although the appellant is ultimately seeking entitlement to 
VA DIC benefits, the preliminary matter of whether she can be 
recognized as a surviving spouse is presently before the 
Board on appeal.  

Unlike many questions subject to appellate review, the issue 
of whether the appellant can be recognized as a surviving 
spouse, by its very nature, has an extremely narrow focus.  

In the determinations issued throughout the appellate period, 
particularly the September 1997 SOC, the RO has set forth the 
law and facts in a fashion that clearly and adequately 
explained the basis of its decision, thereby notifying the 
appellant of what is required to substantiate her claim.  The 
RO has attempted to obtain evidence pertaining to this issue, 
including the marriage certificate, statements from the 
appellant, and the performance of multiple field 
investigations.  Furthermore, the appellant has neither 
submitted nor made reference to any additional records which 
could tend to substantiate her claim.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could substantiate the claim.  

In light of the extensive development of the record as 
described above, there is no further duty to notify or duty 
to assist in this case.  See 38 U.S.C.A. §§ 5103, 5103A(a) 
(West Supp. 2001); see Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (VCAA's duty to notify and duty to assist 
provisions do not apply where extensive record and detailed 
decision show futility of any further evidentiary 
development).  

As will be discussed in greater detail below, there is no 
legal basis for granting the appellant's claim for VA 
benefits, as the appellant is not recognized as the surviving 
spouse of the veteran.  Thus, even if every effort were taken 
to assist the appellant, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
her claim.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer appellate 
review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
deferring or remanding this matter for yet more development.  
Such action would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Board does note that any duty imposed by VCAA has been met.  
In this case, there was an obligation on the part of VA to 
attempt to verify the appellant's claimed status as the 
surviving spouse of the veteran.  That duty was accomplished.  
The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


New and Material Evidence

As noted previously, the appellant's claim for VA death 
benefits was previously denied by the RO in February 1962 on 
the basis that she could not be recognized as the veteran's 
surviving spouse.  The RO subsequently issued numerous 
determinations making the same conclusion.  

Due to the relatively frequent stream of communications 
issued from the appellant, it is difficult to ascertain 
whether any of these subsequent determinations ever actually 
became final.  Regardless, the record shows that the February 
1962 determination did become final, and the Board will 
evaluate the evidence submitted after that determination in 
order to determine whether new and material evidence has been 
submitted.  




The Board finds that new and material evidence has been 
submitted in this case.  In particular, a field examination 
was conducted in July 1998 with the appellant that 
specifically addressed the issue of her relationship with the 
veteran and her separation from him.  

This evidence was not previously of record and is new.  It is 
also material because it bears directly on the issue at hand: 
whether she can be recognized as the surviving spouse of the 
veteran.  Such evidence is significant and must be considered 
in order to fairly decide the merits of the claim, and is 
therefore material.  38 C.F.R. § 3.156(a).  

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to recognition as a 
surviving spouse for the purpose of VA death benefits, the 
Board's analysis must proceed to an evaluation of the claim 
on the merits.  


Recognition as a Surviving Spouse

As previously noted, a "surviving spouse" means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and, in 
pertinent part, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  38 C.F.R. § 3.50.  

A review of the record shows that in March 1946, the veteran 
and appellant entered into a ceremonious marriage as required 
by 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  However, the 
preponderance of the evidence of record does not show that 
the appellant lived with the veteran continuously from the 
date of their marriage in March 1946, to the date of the 
veteran's death in November 1960, or that their separation 
was due solely to the misconduct of, or procured by, the 
veteran, without fault of the surviving spouse.  38 C.F.R. 
§ 3.53.  

The probative evidence shows that the veteran and the 
appellant were married in March 1946 in the Philippines, and 
that in February 1947, the veteran was transferred for 
employment purposes to the United States while the appellant 
stayed in the Philippines.  

The credible and persuasive evidence of record also shows 
that after February 1947, the appellant and veteran did not 
ever reunite or live together in either the Philippines or 
the United States.  

The evidence indicates that the separation was initially due 
to the veteran's employment transfer to the United States.  
The evidence also documents the veteran's initial desire to 
reunite his family in the United States.  38 C.F.R. 
§ 3.53(b).  

Nonetheless, the persuasive and credible evidence 
demonstrates that the continued separation up to the 
veteran's death in 1960 does not show that the separation of 
the appellant and the veteran, was due to the misconduct of, 
or procured by, the veteran without the fault of the 
appellant.  38 C.F.R. § 3.53.  

The credible and persuasive evidence demonstrates that the 
appellant was not without fault in her separation from the 
veteran up through his death in 1960.  

While the evidence documents the veteran's initial attempts 
to bring his family, including the appellant, to the United 
States, the appellant has stated on more than one occasion 
that she had decided not to go due to the objections of her 
mother and sister.  

The evidence suggests that the veteran had the financial 
means and, at least initially, the desire to unite the family 
consisting of the appellant and two children in the United 
States, as the record reflects that he sent a significant 
amount of financial support to the appellant after February 
1947; however, that money was never used by the appellant to 
move the family to the United States.

By November 1956, the veteran was indicating his desire to 
get a divorce from the appellant and wanted VA to investigate 
his belief that the appellant was living with another man.  

In this regard, the probative evidence shows that in the 
interim between 1947 and 1960, while still married to, but 
separated from the veteran, the appellant lived with two 
different men in the Philippines.  The appellant acknowledged 
such relationships during a November 1961 field examination.  

The appellant's attempts to deny these relationships, and 
that she signed the "untrue" November 1961 statements without 
knowing their content, are without credibility in light of 
her subsequent (the September 1998 field interview and her 
February 1999 letter) admissions that such relationships 
occurred.  

Furthermore, the Board notes that the November 1961 
statements are a transcription of statements made by the 
appellant herself.  The Board therefore finds her claim that 
she was not aware of the content of the statements to be 
without credibility in light of the fact that the statements 
were made by the appellant herself.  

In addition, the appellant's contention that the November 
1961 examiner misunderstood her statement that she merely 
lived in the same house as BS and ML, as opposed to having a 
relationship with them is also without credibility in light 
of her subsequent admissions that she did engage in affairs 
with these individuals.  It is also undercut by her clear 
November 1961 testimony that she was in a husband-and-wife 
relationship with BS, and later with ML.  In December 1961 
she reported taking pride in representing BS as her husband.  
In November 1961 she admitted to having sexual relations with 
ML.  

The appellant's attempt to characterize the relationships 
with BS and ML as being hidden from others in the community 
are also without credibility in light of the multiple and 
consistent interviews from those who knew her who testified 
that she lived with two different men, BS and ML, during two 
separate periods of time during the 1950's through 1960, and 
that in both instances, she behaved as, and was publicly 
considered to be, the spouse of those men.  

Subsequent statements from individuals trying to deny the 
extra-marital relationships are without credibility in light 
of the appellant's own subsequent admission that they did in 
fact occur.  

In sum, the persuasive and credible evidence establishes that 
the appellant was at fault for her continued separation from 
the veteran, as she decided to stay in the Philippines due to 
pressure from her family to stay in the Philippines, as well 
as engage in extra-marital relationships which the appellant 
had in the Philippines while the veteran was in the United 
States, and which the veteran indicated his awareness of.  
The separation was for 13 years and was therefore not 
temporary, and the record does not establish that the parties 
lived apart during the entire period for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran.  38 C.F.R. § 3.53.  
In view of the foregoing, the Board concludes that the 
appellant has failed to establish that she and the veteran 
continuously cohabited from the date of marriage to the date 
of the veteran's death, or that their separation was due 
solely to the misconduct of, or procured by, the veteran 
without the fault of the appellant.  38 C.F.R. §§ 3.50, 3.53.  
Indeed, the probative evidence is against the appellant's 
claim for entitlement to VA recognition as the surviving 
spouse of the veteran, and the claim is denied due to the 
lack of entitlement under VA law.  38 U.S.C.A. §§ 101(3), 
5107, 7104(c); 38 C.F.R. § 3.50; see Holmes, Aguilar, supra.  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of entitlement to recognition as the 
veteran's surviving spouse for the purpose of entitlement to 
VA death benefits, the appeal is granted in this regard.

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of entitlement to VA death 
benefits; thus, the appeal is denied. 


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

